Case 2:20-cv-06916-FMO-RAO Document 21 Filed 10/05/20 Page 1of4 Page ID #:325

UNITED STATES DISTRICT COURT JS-6

CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 20-6916 FMO (RAOx) Date October 5, 2020

 

 

Title Luis Licea v. Brown Sugar, LLC

 

 

Present: The Honorable Fernando M. Olguin, United States District Judge

 

 

Vanessa Figueroa None None
Deputy Clerk Court Reporter / Recorder Tape No.
Attorney Present for Plaintiff(s): Attorney Present for Defendant(s):
None Present None Present
Proceedings: (In Chambers) Order Remanding Action

On June 29, 2020, Luis Licea (“plaintiff’) filed a complaint (“Complaint”) in the Los Angeles
County Superior Court (“state court”) against Brown Sugar, LLC (“defendant”), asserting state-law
claims regarding defendant's website. (See Dkt. 1, Notice of Removal (“NOR’) at J 1; Dkt. 1-1,
Complaint). Defendant removed the action on diversity jurisdiction grounds pursuant to 28 U.S.C.
§§ 1332, 1441, and 1446(b). (See Dkt. 1, NOR at 93). Having reviewed the pleadings, the court
hereby remands this action to state court for lack of subject matter jurisdiction. See 28 U.S.C. §
1447(c).

LEGAL STANDARD

“Federal courts are courts of limited jurisdiction. They possess only that power authorized
by Constitution and statute[.]” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377, 114
S.Ct. 1673, 1675 (1994). The courts are presumed to lack jurisdiction unless the contrary appears
affirmatively from the record. See DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342 n. 3, 126
S.Ct. 1854, 1861 (2006). Federal courts have a duty to examine jurisdiction sua sponte before
S.Ct. 1563, 1569 (1999), “even in the absence of a challenge from any party.” Arbaugh v. Y&H
Corp., 546 U.S. 500, 514, 126 S.Ct. 1235, 1244 (2006).

“The right of removal is entirely a creature of statute and a suit commenced in a state court
must remain there until cause is shown for its transfer under some act of Congress.” Syngenta
Crop Protection, Inc. v. Henson, 537 U.S. 28, 32, 123 S.Ct. 366, 369 (2002) (internal quotation
marks omitted). Where Congress has acted to create a right of removal, those statutes, unless
otherwise stated, are strictly construed against removal jurisdiction.’ See id. Unless otherwise
expressly provided by Congress, “any civil action brought in a State court of which the district

 

' For example, an “antiremoval presumption” does not exist in cases removed pursuant
to the Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d). See Dart Cherokee Basin
Operating Co., LLC v. Owens, 135 S.Ct. 547, 554 (2014).

CV-90 (06/04) CIVIL MINUTES - GENERAL Page | of 4
Case 2:20-cv-06916-FMO-RAO Document 21 Filed 10/05/20 Page 2o0f4 Page ID #:326

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 20-6916 FMO (RAOx) Date October 5, 2020

 

 

Title Luis Licea v. Brown Sugar, LLC

 

courts of the United States have original jurisdiction, may be removed by the defendant or the
defendants, to the district court[.]” 28 U.S.C. § 1441(a); see Dennis v. Hart, 724 F.3d 1249, 1252
(9th Cir. 2013) (Same). A removing defendant bears the burden of establishing that removal is
proper. See Abrego Abrego v. The Dow Chem. Co., 443 F.3d 676, 684 (9th Cir. 2006) (per
curiam) (noting the “longstanding, near-canonical rule that the burden on removal rests with the
removing defendant”); Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (“The strong
presumption against removal jurisdiction means that the defendant always has the burden of
establishing that removal is proper.”) (internal quotation marks omitted). Moreover, if there is any
doubt regarding the existence of subject matter jurisdiction, the court must resolve those doubts
in favor of remanding the action to state court. See Gaus, 980 F.2d at 566 (“Federal jurisdiction
must be rejected if there is any doubt as to the right of removal in the first instance.”).

 

“Under the plain terms of § 1441(a), in order properly to remove [an] action pursuant to that
provision, [the removing defendant] must demonstrate that original subject-matter jurisdiction lies
in the federal courts.” Syngenta Crop Protection, 537 U.S. at 33,123 S.Ct. at 370. Failure to do
so requires that the case be remanded, as “[s]ubject matter jurisdiction may not be waived, and.
. . the district court must remand if it lacks jurisdiction.” Kelton Arms Condo. Owners Ass'n, Inc.
v. Homestead Ins. Co., 346 F.3d 1190, 1192 (9th Cir. 2003). Indeed, “[i]f at any time before final
judgment it appears that the district court lacks subject matter jurisdiction, the case shall be
remanded.” 28 U.S.C. § 1447(c); see Emrich v. Touche Ross & Co., 846 F.2d 1190, 1194 n. 2
(9th Cir. 1988) (“It is elementary that the subject matter jurisdiction of the district court is not a
waivable matter and may be raised at anytime by one of the parties, by motion or in the
responsive pleadings, or sua sponte by the trial or reviewing court.”); Washington v. United Parcel
Serv., Inc., 2009 WL 1519894, *1 (C.D. Cal. 2009) (a district court may remand an action where
the court finds that it lacks subject matter jurisdiction either by motion or sua sponte).

 

DISCUSSION

The court’s review of the NOR and the attached Complaint makes clear that this court does
not have subject matter jurisdiction over the instant matter. In other words, plaintiff could not have
originally brought this action in federal court, as plaintiff does not competently allege facts
supplying diversity jurisdiction.* Therefore, removal was improper. See 28 U.S.C. § 1441(a);
Caterpillar Inc. v. Williams, 482 U.S. 386, 392, 107 S.Ct. 2425, 2429 (1987) (“Only state-court
actions that originally could have been filed in federal court may be removed to federal court by
the defendant.”) (footnote omitted).

 

Defendant bears the burden of proving by a preponderance of the evidence that the amount
in controversy meets the jurisdictional threshold. See Valdez v. Allstate Ins. Co., 372 F.3d 1115,
1117 (9th Cir. 2004); Matheson v. Progressive Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir.

 

? Defendant seeks only to invoke the court’s diversity jurisdiction. (See, generally, Dkt. 1,
NOR).

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 4

 
Case 2:20-cv-06916-FMO-RAO Document 21 Filed 10/05/20 Page 3of4 Page ID #:327

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 20-6916 FMO (RAOx) Date October 5, 2020

 

 

Title Luis Licea v. Brown Sugar, LLC

 

2003) (per curiam) (“Where it is not facially evident from the complaint that more than $75,000 is
in controversy, the removing party must prove, by a preponderance of the evidence, that the
amount in controversy meets the jurisdictional threshold. Where doubt regarding the right to
removal exists, a case should be remanded to state court.”) (footnotes omitted). Here, there is
no basis for diversity jurisdiction because the amount in controversy does not appear to exceed
the diversity jurisdiction threshold of $75,000. See 28 U.S.C. § 1332.° The amount of damages
plaintiff seeks cannot be determined from the Complaint, as the Complaint does not set forth a
specific amount. (See, generally, Dkt. 1-1, Complaint).

 

Defendant concedes that plaintiff does not seek monetary relief exceeding $75,000. (See
Dkt. 1, NOR at 9/9). However, defendant contends that given plaintiff's request for injunctive relief,
the jurisdictional threshold is met. (See id. at J] 11-14). However, defendant fails to show that the
value of injunctive relief brings the action within the jurisdictional threshold. (See, generally, id.
at Jf] 13-14). Defendant merely cited the number of total nationwide subscribers and its monthly
revenue (which is not significant) but does not explain the connection, (see, generally, id.), or why
overhauling its website would exceed $75,000. (Id. at | 14). Thus, defendant has not shown by
a preponderance of the evidence that the pecuniary result of any potential injunctive relief would
be sufficient to meet the jurisdictional threshold.*

In sum, given that any doubt regarding the existence of subject matter jurisdiction must be
resolved in favor of remanding the action to state court, see Gaus, 980 F.2d at 566, the court is
not persuaded, under the circumstances here, that defendant has met its burden of proving by a
preponderance of the evidence that the amount in controversy meets the jurisdictional threshold.
See Matheson, 319 F.3d at 1090 (“Where it is not facially evident from the complaint that more
than $75,000 is in controversy, the removing party must prove, by a preponderance of the
evidence, that the amount in controversy meets the jurisdictional threshold. Where doubt
regarding the right to removal exists, a case should be remanded to state court.”) (footnotes
omitted); Valdez, 372 F.3d at 1118 (same). Therefore, there is no basis for diversity jurisdiction.

 

This order is not intended for publication. Nor is it intended to be included in or
submitted to any online service such as Westlaw or Lexis.

CONCLUSION

 

> In relevant part, 28 U.S.C. § 1332(a) provides that a district court has diversity jurisdiction
“where the matter in controversy exceeds the sum or value of $75,000, .. . and is between...
citizens of different States” or “citizens of a State and citizens or subjects of a foreign state[.]” 28
U.S.C. §§ 1332(a)(1)-(2).

* Although plaintiff has filed an amended complaint (see Dkt. 15), the amount in
controversy is determined by the complaint operative at the time of removal. Chavez v. JPMorgan
Chase & Co., 888 F.3d 413, 414-15 (9th Cir. 2018).

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 3 of 4
Case 2:20-cv-06916-FMO-RAO Document 21 Filed 10/05/20 Page 4of4 Page ID #:328

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 20-6916 FMO (RAOx) Date October 5, 2020

 

 

Title Luis Licea v. Brown Sugar, LLC

 

Based on the foregoing, IT IS ORDERED that:

1. The above-captioned action shall be remanded to the Superior Court of the State of
California for the County of Los Angeles, for lack of subject matter jurisdiction pursuant to 28
U.S.C. § 1447(c).

2. The Clerk shall send a certified copy of this Order to the state court.

3. Any pending motion is denied as moot.

Initials of Preparer vdr

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 4 of 4
